PER CURIAM.
The petition for review reflected probable jurisdiction in this Court. After having heard oral arguments and upon further consideration and analysis of the matter, we have determined that Smith v. City of Clearwater, 383 So.2d 681 (Fla.2d DCA 1980), conflicts with neither Estuary Properties, Inc. v. Askew, 381 So.2d 1126 (Fla.1st DCA 1979), nor Graham v. Estuary Properties, Inc., 399 So.2d 1374 (Fla.1981). In their brief on the merits and during oral argument petitioners alleged conflict between the instant district court opinion and Gulf & Eastern Development Corp. v. City of Fort Lauderdale, 354 So.2d 57 (Fla.1978); we likewise find no conflict with that case. Accordingly, the petition for review is dismissed.
It is so ordered.
SUNDBERG, C. J., and BOYD, ENGLAND, ALDERMAN and McDONALD, JJ., concur.
OVERTON, J., dissents with an opinion with which ADKINS, J., concurs.